Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In lines 12-13 of claim 1, the phrase “long the circumferential direction” has been replaced with the phrase -- along the circumferential direction -- to correct an apparent typographical error.

	In line 1 of claim 7, the phrase “wherein angle β” has been replaced with the phrase -- wherein the angle β -- for clarity because angle β was previously set forth in claim 6.

In paragraph [0010] of the specification, the phrase “long the circumferential direction” has been replaced with the phrase -- along the circumferential direction -- to correct an apparent typographical error.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach, disclose or make obvious a non-pneumatic wheel comprising: a plurality of bridges spaced apart from each other along the circumferential direction, each bridge extending between a pair of a plurality of grooves, each 
Regarding claim 12, the prior art fails to teach, disclose or make obvious a method for mounting a non-pneumatic tire onto an annular receiver of a hub, wherein the method comprises pulling a plurality of grooves of the annular receiver with the radially inner-ends of a plurality of spokes towards the center of the annular receiver in combination with the other features of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Kip T Kotter/Primary Examiner, Art Unit 3617